Citation Nr: 0906796	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 15, 2008, 
and to a rating higher than 70 percent from that date.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1970.  He received the combat action ribbon, among 
other decorations.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective the September 30, 2005 date of claim.  After 
additional evidence was received, the RO, in a March 2007 
decision, increased the rating to 50 percent, also effective 
September 30, 2005.

In a June 2008 rating decision, the RO again increased the 
rating to 70 percent.  However, this increase was effective 
May 15, 2008.  The Board will therefore address whether the 
Veteran is entitled to an initial rating higher than the 50 
percent he is receiving prior to this date, and higher than 
the 70 percent rating he is receiving from this date.

In May 2008, the Veteran testified during a hearing before a 
decision review officer (DRO) at the RO; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  Since September 30, 2005, the Veteran's PTSD has been 
manifested by impairment in most of the areas of work, 
school, family relations, thinking and mood; he has remained 
employed full time and has maintained social relationships, 
but total occupational and social impairment has not been 
demonstrated. 



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
higher, for PTSD have been met since the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 
4.130, DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for PTSD arises from 
the veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all identified post-service private, VA, and 
Vet Center treatment records.  The Veteran was also provided 
September 2006 and October 2007 VA PTSD examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an initial rating higher than 50 
percent for PTSD prior to May 15, 2008, and to a rating 
higher than 70 percent from that date, is thus ready to be 
considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found. In other words, the evaluations may 
be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.


The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  The record reflects 
that on VA examination in September 2006, it was reported 
that the veteran missed time from work due to depression, on 
outpatient treatment it was reported that he worked alone.  
His family relations are impaired inasmuch as the VA 
examination showed that he was separated after 30 years of 
marriage and reportedly had a relationship with his adult 
children that was "not very good."  Depression and anxiety 
have been consistently reported; hence he has disturbances of 
mood.  On the VA examination his judgment was only "fair."  
In addition, the veteran was given a global assessment of 
function score (GAF) of 45, which is indicative of serious 
impairment.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2008).

Records of treatment dated before and subsequent to the VA 
examination show that the disability has waxed and waned, but 
as recently as May 2008, it was noted that PTSD had caused 
"major distress and impaired functioning."  The findings on 
the VA examination are therefore, consistent with the 
treatment records.  These show deficiencies in most of the 
areas needed for a 70 percent rating.  Accordingly, a 70 
percent rating is granted from the effective date of service 
connection.

While the Veteran has experienced some difficulties at work 
and social relationships, he has continued to work full time 
and has at least some social relationships, as shown by 
reports of an ongoing relationship with a woman with whom he 
lives and with at least one of his children.  

The Board has also considered the written and oral statements 
of the Veteran, and the May 2008 written statement of the 
woman with whom he lives.  In his substantive appeal and 
during the hearing, the Veteran indicated that his PTSD has 
caused the end of his marriage and his relationship with his 
older son, and the May 2008 letter recounts the Veteran's 
erratic behavior including nightmares, sleep impairment, and 
inability to control his anger.  These do not report total 
occupational or social impairment.  Recent treatment records 
have described the veteran as a workaholic.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's PTSD are contemplated by the applicable rating 
criteria, which are detailed and account for most, if not 
all, of the symptoms described in the medical evidence and in 
the lay statements.  Thus, consideration of whether the 
veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required.  However, the RO addressed this 
question in the May 2007 statement of the case, finding that 
the evidence did not present such an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent hospitalization as 
to any of the disabilities addressed in the decision herein.  
The Board finds similarly.  As noted, the Veteran has 
continued to be employed throughout the appeals period, he 
has not been frequently hospitalized for his PTSD, and there 
is no indication that the veteran's symptoms have otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of an 
extraschedular evaluation for the Veteran's PTSD is not 
warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against a finding that the veteran's disability meets or 
approximates the criteria for an initial rating higher than 
50 percent prior to May 15, 2008, or for a rating higher than 
70 percent from that date.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.7, 4.21 (2008).  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
at 53.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted effective September 30, 2005.

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


